ORDER
The Office of Disciplinary Counsel petitions the Court to place respondent on interim suspension pursuant to Rule *51817(a), RLDE, Rule 413, SCACR. Respondent opposes the petition. The petition is granted.
IT IS ORDERED that respondent’s license to practice law in this state is suspended until further order of the Court.
IT IS FURTHER ORDERED that respondent is hereby enjoined from access to any trust account(s), escrow accounts), operating account(s), and any other law office accounts) respondent may maintain.
/s/Costa M. Pleicones, A.C.J.
FOR THE COURT